James R. Cooper, Judge. The appellant in this criminal case is a black person. He was charged with delivery of a controlled substance, found guilty by an all-white jury, fined $5,000.00, and sentenced to fifteen years in the Arkansas Department of Correction. From that decision, comes this appeal. For reversal, the appellant contends that the trial court erred in restricting his voir dire examination of prospective jurors concerning racial bias. We reverse.  A trial judge has wide discretion to regulate the scope and extent of voir dire, and his restriction of voir dire examination will not be reversed on appeal unless his discretion is clearly abused. Jones v. City of Newport, 29 Ark. App. 42, 780 S.W.2d 338 (1989). The appellant’s counsel in the case at bar wanted to ask the jurors: 1) if they thought white persons could identify black persons as well as they could identify other white persons; 2) how they would feel if they were on trial by a courtroom full of black people; and 3) whether they could give equal weight to the testimony of a black witness or a white witness if they testified differently. These questions were not permitted by the trial judge. Instead, the trial judge questioned the jurors concerning racial bias; he asked the jurors whether the appellant’s race would influence their verdict, and received a negative response. We find no significant distinction between the facts of this case and those presented in Cochran v. State, 256 Ark. 99, 505 S.W.2d 520 (1974). The trial judge in Cochran asked the jurors whether their verdict would be influenced by the fact that the defendants were black, and refused to allow the defendant’s counsel to question the prospective jurors regarding racial prejudice. Noting that in many instances an attorney decides “whether to use a peremptory challenge not so much on what a venireman may say, but on how he says it,” id at 100A, the Arkansas Supreme Court held that the question asked by the trial judge was not sufficient “to focus the attention of the prospective jurors to any racial prejudice they might entertain.” Id.  We do not hold that the appellant had a right to ask all three of the questions which were disallowed by the trial judge. We only hold that the questioning regarding racial bias was insufficient to focus the attention of the prospective jurors to any racial prejudice they might entertain, cf. Rogers v. State, 257 Ark. 144, 515 S.W.2d 79 (1974), and that the trial court therefore abused its discretion in restricting voir dire with reference to possible racial bias. Reversed and remanded. Mayfield, J., dissents.